Exhibit 10.1

AMENDMENT NO. 1 TO LOAN AGREEMENT AND JOINDER

This Amendment No. 1 to Loan Agreement and Joinder dated and effective as of
December 21, 2015 (this “Amendment”) is made by and among Edgewater Technology,
Inc., (“Edgewater”) a Delaware corporation having an address of 200 Harvard Mill
Square, Suite 210, Wakefield, Massachusetts 01880 and its Subsidiaries now or
hereafter listed in Schedule 1 hereto (with Edgewater, collectively, the
“Borrower”) and Citizens Bank, N.A., formerly known as RBS Citizens, N.A. a
national banking association with an address at 28 State Street, Boston,
Massachusetts 02109 (the “Lender”). All capitalized terms used herein, and not
otherwise defined herein, shall have the meanings ascribed to such terms in the
Loan Agreement (as defined below).

RECITALS

Borrower is indebted to Lender pursuant to a certain Loan Agreement dated as of
September 23, 2013 by and among Lender and Borrower (the “Loan Agreement”). The
indebtedness described in the Loan Agreement has been further evidenced by a
Revolving Note also dated as of September 23, 2013 in the principal amount of up
to $10,000,000.00 (the “Revolving Note”).

Edgewater established certain new Subsidiaries in 2015 to assist with the
acquisition of the assets of certain sellers. Edgewater has asked that the
Lender confirm its consent to such Acquisitions.

Edgewater Technology-Branchbird, Inc. (“Branchbird”) and Edgewater
Technology-Zero2Ten, Inc. (“Zero” and with Branchbird and M2, the “New
Borrowers”) were formed by Edgewater Technology, Inc. to acquire the assets of
certain sellers pursuant to certain Asset Purchase Agreements dated August 17,
2015 and March 13, 2015 respectively. Edgewater Technology-M2, Inc. (“M2”) was
established October 20, 2015 to acquire the assets of M2 Dynamics Inc. Edgewater
and the Lender have agreed that each of Branchbird, Zero and M2 shall become
parties to this Agreement and co-borrowers under the Loan.

Lender has also agreed to increase the amount of the Revolving Loan Commitment
under the Loan Agreement to provide additional funds for working capital and
other business purposes of the Borrower.

AGREEMENT

In consideration of the foregoing, of the undertakings of the parties hereunder
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, Borrower and Lender agree as follows:

 

A. Amendments to Loan Agreement.

1. Changed Definitions. The definitions of the following terms contained in the
Loan Agreement are hereby deleted and replaced with the definitions set forth
below: “Borrower”,



--------------------------------------------------------------------------------

“Expiration Date”, “Lender”, “Loan Documents”, “Note”, “Obligations” and
“Revolving Loan Commitment”.

““Borrower” means collectively, each of Edgewater Technology, Inc., Edgewater
Technology (Delaware), Inc., Edgewater Technology-Ranzal, LLC, Fullscope, Inc.,
Edgewater Technology-Branchbird, Inc., Edgewater Technology-Zero2Ten, Inc.,
Edgewater Technology-M2, Inc. and any other Persons who become a Borrower
hereunder with the consent of the Lender by executing a joinder agreement
acceptable to the Lender.

“Expiration Date” means December 21, 2018.

“Lender” means Citizens Bank, N. A., formerly known as RBS Citizens, N.A., a
national banking association with an address of 28 State Street, Boston,
Massachusetts 02109.

“Loan Documents” means, collectively, the Note, this Agreement, the Security
Agreements, the IP Security Agreements and all other documents and instruments
executed by the Borrower in connection with this Agreement and the credit
facility established hereby as any of the same may be amended, restated or
replaced.”

“Note” means the Amended and Restated Revolving Note made by the Borrower in
favor of the Lender and dated December 21, 2015 in the amount of up to
$15,000,000.00, as the same may be amended, restated or replaced.

“Obligations” means all loans, advances, debts, liabilities, obligations,
agreements, undertakings, covenants and duties owing or to be performed or
observed by the Borrower to or in favor of Lender, of every kind and
description, direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising (whether or not evidenced by any Notes or
other instrument; for the payment of money; arising out of this Agreement or any
other instrument of the Borrower in favor of Lender in connection with this
Agreement; or arising out of or relating to transactions described herein),
including without limitation all costs and expenses as set forth below and all
other interest, fees, charges, and amounts chargeable to the Borrower under this
Agreement or otherwise; for the avoidance of doubt, “Obligations” includes
(i) all Hedging Obligations (other than Excluded Hedging Obligations with
respect only to any particular Borrower which is not an “eligible contract
participant”), (ii) any other swap transaction or other interest rate protection
transaction, involving the Borrower and Lender or an Affiliate of Lender,
(iii) all obligations under any treasury management agreement between the
Borrower and Lender or an Affiliate of Lender, and (iv) all Bank Product
Obligations.

“Revolving Loan Commitment” means Fifteen Million U.S. Dollars ($15,000,000.00),
which is subject to increase on the terms and subject to the conditions set
forth in Section 2(h) hereof.”

 

 

 

Amendment No. 1 to Loan Agreement   Page 2



--------------------------------------------------------------------------------

2. The following new definitions are hereby added to Section 1 of the Loan
Agreement in appropriate alphabetical order:

“Commodity Exchange Act” means, collectively, the Commodity Exchange Act (7
U.S.C. § 1 et seq.), as amended from time to time, any successor statute, and
any rule, regulation, or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof).

“Excluded Hedging Obligations” means, with respect to any Borrower, any Hedging
Obligations if, and to the extent that, such Borrower fails for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act.

3. Section 2(h) of the Loan Agreement is hereby deleted in its entirety and is
replaced by the following new Section 2(h):

“(h) Increase in Revolving Loan Commitment. Prior to the Expiration Date, and
provided there is no Default or Event of Default at the time of such request,
Borrower may make a written request to Lender for an increase in the Revolving
Loan Commitment up to a maximum amount of $20,000,000.00. Lender may permit such
increase in its sole discretion subject to such additional terms and conditions
as Lender may require in connection with such increase.”

4. Schedule 1 referenced in Sections 3(a) and 3(b) of the Loan Agreement is
hereby deleted and replaced with the new Schedule 1 annexed hereto.

 

B. Joinder of New Borrowers.

1. Each of Branchbird, Zero and M2 is hereby added as a signatory to the Loan
Agreement effective as of the date of this Amendment. The Lender and each other
Borrower consent to adding Branchbird, Zero and M2 as additional co-borrowers
under the Loan Agreement, jointly and severally responsible for all of the
obligations of a Borrower thereunder.

2. Effective as of the date of this Amendment, each of Branchbird, Zero and M2
shall be deemed to have made each representation contained in Section 3 of the
Loan Agreement and to have undertaken each and every warranty and covenant
contained in the Loan Agreement.

 

C. Miscellaneous.

1. Conditions of Effectiveness. This Amendment shall become effective when, and
only when, Lender shall have received: (a) a counterpart of this Amendment
executed by each Borrower, together with, unless waived by Lender, a certificate
of the secretaries/managers of each Borrower, (i) attesting on behalf of
Borrower to all company actions taken by Borrower, including resolutions of each
Borrower’s directors/managers, authorizing the execution, delivery and
performance of this Amendment and each other document to be delivered in
connection with this Amendment, (ii) attesting to the names and true signatures
of the persons authorized to sign

 

 

 

Amendment No. 1 to Loan Agreement   Page 3



--------------------------------------------------------------------------------

this Amendment and the other documents to be delivered by Borrower under this
Amendment; and (iii) attesting that there have been no amendments to the charter
documents of any Borrower since September 23, 2013, (b) the Security Agreements
for the New Borrowers, (c) Amendment No. 1 to Security Agreements with respect
to each other Borrower, (d) Amendment and Joinder to Intellectual Property
Security Agreement with respect to each Borrower, (e) the Amended and Restated
Revolving Note, (f) the other documents, instruments and agreements contemplated
by the Closing Agenda annexed hereto as Exhibit A, and (g) such other documents,
instruments and agreements as Lender may reasonably request.

The within amendments are also subject to Borrower’s reimbursement to Lender of
reasonable legal fees, expenses and other disbursements in connection with this
Amendment and closing of the transactions contemplated hereby.

2. Representations and Warranties. Each Borrower hereby represents and warrants
as follows: (a) the representations and warranties contained in Section 3 of the
Loan Agreement are true, correct and complete in all material respects on and as
of the date hereof as though made on and as of such date (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct as of such date); (b) no Default or Event of Default
as described in the Loan Agreement has occurred and is continuing or would
result from the signing of this Amendment or the transactions contemplated
hereby; and (c) there has been no material adverse change in the condition
(financial or otherwise) of Borrower or the ability of Borrower to perform its
respective Obligations as amended hereby since the date of the last financial
statements furnished to Lender.

3. Reference to and Effect on the Loan Agreement. Upon the effectiveness of this
Amendment, each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be a
reference to the Loan Agreement as amended hereby. Except as specifically
amended above, the Loan Agreement shall remain in full force and effect and is
hereby ratified and confirmed. Except as expressly provided herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of Lender under the Loan Agreement, nor
constitute a waiver of any provision of the Loan Agreement.

4. Costs, Expenses and Taxes. Borrower agrees to pay on demand all reasonable
costs and expenses of Lender in connection with the preparation, execution and
delivery of this Amendment and any other instruments and documents to be
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for Lender with respect thereto and with
respect to advising Lender as to its rights and responsibilities hereunder and
thereunder.

5. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.

 

 

 

Amendment No. 1 to Loan Agreement   Page 4



--------------------------------------------------------------------------------

6. WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY WAIVE ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY KIND OR NATURE RELATED
DIRECTLY OR INDIRECTLY TO (a) THIS AMENDMENT, (b) THE TRANSACTIONS AND
OBLIGATIONS CONTEMPLATED HEREBY AND BY THE OTHER LOAN DOCUMENTS, OR (c) ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (ORAL OR WRITTEN), OR ACTIONS
OF LENDER OR BORROWER. THE WAIVER MADE HEREUNDER IS MADE KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY FOR SUBSTANTIAL CONSIDERATION AND AS AN INDUCEMENT FOR LENDER
TO ENTER INTO THIS AMENDMENT.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts.

 

 

 

Amendment No. 1 to Loan Agreement   Page 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been executed and delivered under seal
December 21, 2015.

 

    BORROWER:     Edgewater Technology, Inc.

/s/ Paul McNeice

    By:  

/s/ Timothy R. Oakes

Witness     Name:   Timothy R. Oakes     Title:   Chief Financial Officer /
Secretary     Edgewater Technology (Delaware), Inc.

/s/ Paul McNeice

    By:  

/s/ Timothy R. Oakes

Witness     Name:   Timothy R. Oakes     Title:   Treasurer / Secretary    
Edgewater Technology-Ranzal, LLC

/s/ Paul McNeice

    By:  

/s/ Timothy R. Oakes

Witness     Name:   Timothy R. Oakes     Title:   Treasurer / Secretary    
Fullscope, Inc.

/s/ Paul McNeice

    By:  

/s/ Timothy R. Oakes

Witness     Name:   Timothy R. Oakes     Title:   Treasurer / Secretary    
Edgewater Technology-Branchbird, Inc.

/s/ Paul McNeice

    By:  

/s/ Timothy R. Oakes

Witness     Name:   Timothy R. Oakes     Title:   Treasurer / Secretary

 

 

 

Amendment No. 1 to Loan Agreement   Page 6



--------------------------------------------------------------------------------

    Edgewater Technology-M2, Inc.

/s/ Paul McNeice

    By:  

/s/ Timothy R. Oakes

Witness     Name:   Timothy R. Oakes     Title:   Treasurer / Secretary    
Edgewater Technology-Zero2Ten, Inc.

/s/ Paul McNeice

    By:  

/s/ Timothy R. Oakes

Witness     Name:   Timothy R. Oakes     Title:   Treasurer / Secretary    
LENDER     Citizens Bank, N.A.

/s/ Marc Lubelcyzk

    By:  

/s/ Brendan Roche

Witness     Name:  

Brendan Roche

    Title:  

Senior Vice President

 

 

 

Amendment No. 1 to Loan Agreement   Page 7



--------------------------------------------------------------------------------

Schedule 1

Schedule of Borrowers

 

Borrower

  

Address

  

Federal Id No.

Edgewater Technology, Inc.   

200 Harvard Mill Square, Suite 210

Wakefield, MA 01880

   71-0788538 Edgewater Technology (Delaware), Inc.   

200 Harvard Mill Square, Suite 210

Wakefield, MA 01880

   04-3206861 Edgewater Technology-Ranzal, LLC   

200 Harvard Mill Square, Suite 210

Wakefield, MA 01880

   20-1652835 Fullscope, Inc.   

200 Harvard Mill Square, Suite 210

Wakefield, MA 01880

   38-3479107 Edgewater Technology-Branchbird, Inc.   

200 Harvard Mill Square, Suite 210

Wakefield, MA 01880

   47-4773649 Edgewater Technology-M2, Inc.   

200 Harvard Mill Square, Suite 210

Wakefield, MA 01880

   47-5385060 Edgewater Technology-Zero2Ten, Inc.   

200 Harvard Mill Square, Suite 210

Wakefield, MA 01880

   47-3381754

Edgewater Solutions Canada, Inc.

(subsidiary; not a borrower)

  

2135 rue de la Montagne

Montreal, QC H3G 1Z8

Canada

   N/A (foreign corporation)

 

 

 

Amendment No. 1 to Loan Agreement   Page 8